Citation Nr: 1636474	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  12-10 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty for training from May to September 1985 and on active duty from February 2003 to January 2004.  He also was a member of the Army National Guard from December 1984 to December 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran cancelled a Board hearing in March 2015.  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Board finds that his pre-February 2003 to January 2004 service left ear hearing loss disability was aggravated during his active service due to noise exposure incurred during the same.  


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss disability are met.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. §§ 3.306, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

For VA compensation and pension purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The following left ear pure tone thresholds, in decibels, were as follows, on the dates indicated:




HERTZ


DATE
500
1000
2000
3000
4000
10/84
15
10
5
20
25
10/88
0
15
40
35
35
4/99
20
15
40
35
35
12/13/03
15
15
35
45
35
12/17/03
20
20
40
45
50
3/11
15
20
35
30
40

In consideration of 38 C.F.R. § 3.385, there is no indication of hearing loss disability during the Veteran's May to September 1985 period of active duty for training.  The October 1984 audiometry taken prior to the Veteran's May to September 1985 period of service did not reflect hearing loss disability for VA benefits purposes.

The October 1988 and April 1999 audiometry was in between his period active duty for training and his February 2003 to January 2004 period of service.  The October 1988 and April 1999 audiometry shows left ear hearing loss disability as defined by 38 C.F.R. § 3.385.  Thus, left ear hearing loss disability is shown to have existed prior to the Veteran's February 2003 to January 2004 period of service.  The question thus becomes whether it was aggravated by his February 2003 to January 2004 period of service.

The VA examiner who was called upon to provide a medical nexus opinion in March 2011 indicated that she could not give one without resorting to speculation.  She noted that a significant threshold shift occurred between 1984 and 1999, and that a significant threshold shift occurred between 1999 and 2003, but that there are no records of hearing ability prior to active duty in February 2003.  The examiner stated that the likelihood of a shift occurring between times of active duty instead of during active duty could not be ruled out; and that an opinion could be more valid if audiometric data from 1995 to 1996 and from late 2002 to early 2003 were available.  The Veteran indicated at the time of his March 2011 VA examination that he had been exposed to gunfire and machine guns on his left side during service, and that his wife had noticed his hearing loss upon his return from Iraq.  

We do not have audiometry from the Veteran's entrance into his February 2003 to January 2004 period of service.  However, he was tested twice in December 2003, just prior to his January 2004 service discharge, and the Board finds that those audiometry readings show an increase in the severity of the Veteran's pre-February 2003 period of service hearing loss disability.  

The Veteran's service personnel records show that his military occupational specialty was 95B40 Military Police and that he had service in Southwest Asia from April to December 2003.  Additionally, he indicated in September 2010 that he lost hearing in Iraq.  In March 2011, he indicated that he served in Iraq in 2003.  The December 17, 2003 service audiometry report, furthermore, states that he was routinely exposed to noise.  Affording the Veteran the benefit of the doubt, the claim is granted.  


ORDER

Service connection for left ear hearing loss disability is granted. 


______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


